Appellant seeks to have about four months credited as having been served by him. He was released from prison on May 12, 1933, by the Governor. The commutation provided that should appellant be convicted of a felony thereafter he should serve the remainder of his term. Section 696 of the Code of Criminal Procedure, in effect at the time of the release, controls, not chapter 198 of the Laws of 1919 (former Prison Law, § 217). Order affirmed, without costs. Hill, P. J., Bliss, Heffernan and Sehenek, JJ., concur.